DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marek (US 2016/0206224 A1, hereinafter Marek’224).
Regarding claim 1, Marek’224 discloses a physiological lead wire configured to monitor a motion of a person and to monitor a physiological parameter of the person (e.g. paragraphs [0008], [0040], [0042], [0043]; Figs. 2-3, lead wire 7), comprising: a connecting wire having a first end and an opposing second end (ibid.); a connector plug attached to the first end, wherein the connector plug is configured to electrically connect the physiological lead wire with a physiological monitoring system (i.e. the proximal end - paragraphs [0046], [0060], [0061]; Fig. 7; a receptacle at the second end (e.g. overmold/housing 2), wherein the receptacle is configured to attach to the person (e.g. Fig. 7; paragraphs [0029], [0031], [0033], [0037], [0081], [0082]); a motion detector integrated into the receptacle, wherein the motion detector is configured to acquire positional and movement information of the person (e.g. abstract; paragraphs [0006], [0012], [0032]-[0036]; three-axis accelerometer 3) and transmit the positional and movement information over the connecting wire (e.g. paragraphs [0043]-[0045]); and a physiological sensor integrated into the receptacle, wherein the physiological sensor is configured to acquire physiological data of the person (ibid.; paragraphs [0030], [0031], [0037]-[0039]) and transmit the physiological data over the connecting wire (e.g. paragraphs [0043]-[0045]) and wherein the physiological data comprises at least one of ECG data, respiration data, SpO2 data, or blood pressure data (ibid.; the primary contemplated embodiment relates to ECG sensing, but respiration data is also contemplated in e.g. [0064], [0066]).
Regarding claim 2, Marek’224 discloses wherein the connecting wire is further adapted to channel power to the motion detector and to transmit data to and from the motion detector (e.g. paragraphs [0042], [0049], [0059]; Fig. 6).
Regarding claim 3, Marek’224 discloses wherein the physiological sensor comprises an electrode configured to detect electrical signals generated by the person's cardiac activity (e.g. abstract; paragraphs [0001], [0028]-[0030]).
Regarding claim 4, Marek’224 discloses wherein the electrode is partially exposed outside the receptacle (e.g. Fig. 2 shows the electrode connector 6 and female connection portion 22 being exposed to engage with male connection 21; paragraphs [0037], [0038]).
Regarding claim 5, Marek’224 discloses wherein the electrode is configured to transmit the electrical signals generated by the person's cardiac activity through the connecting wire (e.g. paragraphs [0008], [0042]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or under 35 U.S.C. 103 as being unpatentable over Marek’224.
Regarding claim 6, Marek’224 discloses wherein the electrode is positioned adjacent the motion detector (e.g. Fig. 2 shows electrode element 6/22 adjacent the motion sensor 3) and wherein the motion detector comprises a power converter, a processor, a comparator (e.g. paragraphs [0010], [0050], [0051]; claim 5) and at least one of a three-axis accelerometer, a combination of a three-axis accelerometer and a gyroscope, or a combination of a three-axis accelerometer, a gyroscope, and a magnetometer integrated therein (e.g. abstract; paragraphs [0032], [0033], [0036]).
Marek’224 discloses wherein the accelerometer is an integrated circuit MEMS (e.g. paragraph [0032]) which is reasonable considered to read on the circuit board (1) disclosed being a printed circuit board to comprise a MEMS system. Alternatively, Marek’224 discloses the invention substantially as claimed, including wherein the accelerometer may be any type of appropriate sensor (e.g. paragraph [0032]), but does not expressly disclose wherein the motion detector comprises a printed circuit board having the above components integrated therein. However, integration of sensors and other electronic components on a PCB is a ubiquitously well-known and applied technique in the field of medical devices to allow for miniaturization of those components and therefore the housings required to contain them, leading to the desirable outcome of medical devices with a smaller form factor making them easier to wear, or more compatible for implantation. As such, integrating the accelerometer onto a PCB as claimed represents no more than the application of a known technique (i.e. fabrication of printed circuits) to a known device (i.e. a cardiac lead comprising an accelerometer) ready for such improvements to yield the predictable result of reducing the size of the electronics and outer housing.  
Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Marek’224 with a PCB, because Applicant has not disclosed that use of a PCB rather than other fabrication techniques provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the accelerometer 3 mounted to circuit board 1 as taught by  Marek’224, because it provides the constructional means to integrate the accelerometer with the ECG electrode through a lead wire to provide both ECG electrical data and motion data of the patient through the wire, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Marek’224. Therefore, it would have been an obvious matter of design choice to modify Marek’224 to obtain the invention as specified in the claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Del Mar (US 6,605,046 B1, hereinafter Del Mar’046) in view of Marek’224.
Regarding claims 7 and 16, Del Mar’046 discloses an electrocardiogram monitoring system (e.g. abstract; Figs. 1, 2a-b, 3; configured to monitor a motion of a person (e.g. abstract; column 9, lines 1-13; column 10, line 65 through column 11, line 12) and to monitor electrical signals generated by the person's heart (e.g. abstract; column 5, line 65 through column 6, line 4; column 7, lines 11-12; column 8, lines 61-66), comprising: a monitoring device configured to receive data indicative of the electrical signals and data indicative of the motion of the person (ibid.), wherein the monitoring device comprises at least two ports (Fig. 3, female electrical input contacts 66, 68, 70, 72); a first electrocardiogram lead wire (e.g. any of lead wires 32, 34, 36, and 38; column 7, lines 11-32) having a first end with a connector configured to connect to either of the at least two ports (e.g. Fig. 2a, any of male plugs 67, 69, 71, 73; column 7, lines 11-32) and having a second end with a receptacle (e.g. Fig. 1, the housing shown of any of electrodes 40, 42, 44, and 46; column 7, lines 11-32), wherein the receptacle is configured to attach to the person (e.g. via adhesive pads 48, 50, 52, 54; column 7, lines 11-32) and wherein the receptacle comprises an electrode and does not comprise a motion detector (ibid. - Del Mar’046 discloses wherein the motion detector is in the main housing at e.g. column 6, lines 45-56; or wherein the transducers 202 are embodied as either regular ECG electrodes or accelerometer/body movement sensors, but not both at e.g. column 8, line 61 through column 9, line 7); and a second electrocardiogram lead wire having a first end with a connector configured to connect to either of the at least two ports and having a second end with a receptacle, wherein the receptacle is configured to attach to the person, wherein the receptacle comprises an electrode (e.g. any other of lead wires 32, 34, 36, and 38 would read on this limitation).
Del Mar’046 discloses the invention substantially as claimed, including wherein the second electrocardiogram lead having a receptacle which comprises one of an ECG electrode or an accelerometer to be used as a body motion sensor (e.g. column 8, line 61 through column 9, line 7) and also discloses an accelerometer in the main housing, but does not expressly disclose wherein a single lead comprises both an ECG electrode and an accelerometer. In the same field of endeavor Marek’224 teaches that it is known to include an accelerometer in the same distal receptacle as the ECG electrode in order to simultaneously acquire movement data that can be used to reduce motion artefact in the data and enhance diagnosis (e.g. paragraphs [0005], [0012], [0032], [0062]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Del Mar’046, with the accelerometer and ECG electrode being housed in the same distal receptacle as taught by Marek’224, since such a modification would provide the predictable results of allowing the system to reduce motion artifact and enhance diagnosis.
Further regarding claim 16, Del Mar’046 as modified discloses, mutatis mutandis, the method for monitoring motion and electrical signals generated by a person’s heart of performing the functional steps of the above device (e.g. title, abstract; column 1, lines 11-12).
Regarding claims 8 and 17, Marek’224 as it modifies Del Mar’046 discloses wherein the connecting wire of what is in the combination the second electrocardiogram lead is further adapted to channel power to the motion detector and to transmit data to and from the motion detector (e.g. paragraphs [0042], [0049], [0059]; Fig. 6)
Regarding claim 9, Del Mar’046 discloses wherein, in the first electrocardiogram lead wire, the electrode is partially exposed through the receptacle, is configured to detect the electrical signals, and is in electrical communication with the first electrocardiogram lead wire and wherein, in the second electrocardiogram lead wire, the electrode is partially exposed through the receptacle, is configured to detect the electrical signals, and is in electrical communication with the first electrocardiogram lead wire (e.g. the electrodes 40, 42, 44, 46 of Del Mar’046 each contact patient skin as previously cited, and therefore clearly are at least partially exposed through the receptacle). This is also true of the modified lead comprising both an ECG electrode and accelerometer as taught by Marek’224 (e.g. Fig. 2 shows the electrode connector 6 and female connection portion 22 being exposed to engage with male connection 21; paragraphs [0037], [0038]).
Regarding claims 10 and 18, Marek’224 as it modifies Del Mar’046 discloses wherein the electrode is positioned adjacent the motion detector (e.g. Fig. 2 shows electrode element 6/22 adjacent the motion sensor 3) and wherein the motion detector comprises a power converter, a processor, a comparator (e.g. paragraphs [0010], [0050], [0051]; claim 5) and at least one of a three-axis accelerometer, a combination of a three-axis accelerometer and a gyroscope, or a combination of a three-axis accelerometer, a gyroscope, and a magnetometer integrated therein (e.g. abstract; paragraphs [0032], [0033], [0036]). Marek’224 discloses wherein the accelerometer is an integrated circuit MEMS (e.g. paragraph [0032]) which is reasonable considered to read on the circuit board (1) disclosed being a printed circuit board to comprise a MEMS system. Additionally, Del Mar’046 discloses wherein the accelerometer is on a PCB (e.g. column 9, lines 3-6).
Regarding claims 11, 13, 19, and 20, Del Mar’046  discloses wherein monitoring device comprises a third and fourth port (e.g. Fig. 3, the remaining female electrical input contacts among 66, 68, 70, 72).
Regarding claims 12 and 14, and further regarding claims 19 and 20, as with the first electrocardiogram lead wire, Del Mar’046 discloses a third and fourth electrocardiogram lead wire (e.g. the remaining of leads 32, 34, 36, 38) having a first end with a connector configured to connect to either of the at least two ports or the third port (e.g. input contacts 67, 69, 71, 73)   and having a second end with a receptacle, wherein the receptacle is configured to attach to the person and wherein the receptacle comprises an electrode and does not comprise a motion detector (e.g. Del Mar’046 discloses wherein the motion detector is in the main housing at e.g. column 6, lines 45-56; or wherein the transducers 202 are embodied as either regular ECG electrodes or accelerometer/body movement sensors, but not both at e.g. column 8, line 61 through column 9, line 7).
Regarding claims 15 and 21, Del Mar’046 discloses wherein each of the at least two ports, the third port and the fourth port are structurally equivalent and configured to receive a same shaped connector (e.g. column 7, line 63 through column 8, line 6; Figs. 2, 2a-b, and 3 show the male and female connector components to each be a uniformly shaped and sized plug or receptacle, respectively).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
24 September 2022